Exhibit 10.2

Navient Corporation 2014 Omnibus Incentive Plan

Three-Year Bonus Restricted Stock Unit Agreement

Pursuant to the terms and conditions of the Navient Corporation 2014 Omnibus
Incentive Plan (the “Plan”), the Compensation and Personnel Committee (the
“Committee”) of the Navient Corporation Board of Directors (the “Board”) hereby
grants to                      (the “Grantee”) on February 18, 2015 (the “Grant
Date”) an award (the “Award”) of              shares of Bonus Restricted Stock
Units (“Bonus RSUs”), which represent the right to acquire shares of common
stock of Navient Corporation (the “Corporation”) subject to the following terms
and conditions (this “Agreement”):

 

1. Restrictions on Transfer. The Award is fully vested at grant, but subject to
transfer restrictions (“Transfer Restrictions”), with such restrictions to lapse
in one-third increments on the first, second and third anniversary of the Grant
Date, and upon such lapsing the subject portion of the Award shall be settled in
shares of the Corporation’s common stock.

 

2. Employment Termination; Death; Disability. If not previously lapsed, the
Transfer Restrictions will remain, and the Award will be converted into shares
of common stock on the original terms and dates set forth above in the event
that (i) the Grantee’s employment is terminated by the Corporation (or a
Subsidiary) for any reason other than for Misconduct or cause, as determined by
the Corporation in its sole discretion, or (ii) the Grantee voluntarily ceases
to be an employee of the Corporation (or a Subsidiary) for any reason. For
purposes of this Agreement, “Misconduct” is defined as an act of embezzlement,
fraud, dishonesty, nonpayment of any obligation owed to the Corporation (or a
Subsidiary), breach of fiduciary duty or deliberate disregard of Corporation (or
Subsidiary) rules; an unauthorized disclosure of any Corporation (or a
Subsidiary) trade secret or confidential information; any conduct constituting
unfair competition; inducing any customer of the Corporation (or a Subsidiary)
to breach a contract with the Corporation (or a Subsidiary) or any principal for
whom the Corporation (or a Subsidiary) acts as agent to terminate such agency
relationship; or engaging in any other act or conduct proscribed by the senior
human resources officer as Misconduct.

If not previously lapsed, the Transfer Restrictions will lapse and the Award
will be settled in shares of the Corporation’s common stock, upon death or
Disability (provided that such Disability qualifies as a “disability” within the
meaning of Treasury Regulation Section 1.409A-3(i)(4)).

The Award shall be forfeited upon termination of employment due to Misconduct or
cause, as determined by the Corporation in its sole discretion.

Notwithstanding anything stated herein, the Plan or in the Navient Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the Navient Corporation Change in Control
Severance Plan for Senior Officers.

 

1



--------------------------------------------------------------------------------

3. Taxes; Dividends. The Grantee of the Award shall make such arrangements as
may reasonably be required by the Corporation, including transferring a
sufficient number of shares of the Corporation’s stock, to satisfy the income
and employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Committee hereby approves the transfer of such
shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on
vested Awards subject to transfer restrictions will not be paid currently.
Instead, amounts equal to such dividends will be credited to an account
established on behalf of the Grantee and such amounts will be deemed to be
invested in additional shares of the Corporation’s common stock (“Dividend
Equivalents”). Such Dividend Equivalents will be subject to the same schedule
regarding the lapsing of transfer restrictions to which the Award is subject.
Upon such lapsing of any portion of the Award, the amount of Dividend
Equivalents allocable to such Award (and any fractional share amount) will also
be converted into shares of the Corporation’s common stock (provided that any
fractional share amount shall be paid in cash).

 

4. Section 409A. For purposes of section 409A of the Internal Revenue Code, the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”), each payment and benefit payable under this
Agreement is hereby designated as a separate payment. The parties intend that
all Bonus RSUs provided under this Agreement and shares issuable hereunder
comply with the requirements of Section 409A so that none of the payments or
benefits will be subject to the adverse tax penalties imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Bonus RSUs
is to be accelerated in connection with the Grantee’s termination of service,
such accelerated Bonus RSUs will not be settled by virtue of such acceleration
until and unless the Grantee has a “separation from service” within the meaning
of Section Treasury Regulation 1.409A-1(h), as determined by the Corporation, in
its sole discretion. Further, and notwithstanding anything in the Plan or this
Agreement to the contrary, if (x) any of the Bonus RSUs to be provided in
connection with the Grantee’s separation from service do not qualify for any
reason to be exempt from Section 409A, (y) the Grantee is, at the time of such
separation from service, a “specified employee” (as defined in Treasury
Regulation Section 1.409A-1(i)) and (z) the settlement of such Bonus RSUs would
result in the imposition of additional tax under Section 409A if such settlement
occurs on or within the six (6) month period following the Grantee’s separation
from service, then, to the extent necessary to avoid the imposition of such
additional taxation, the settlement of any such Bonus RSUs during such six
(6) month period will accrue and will not be settled until the date six
(6) months and one (1) day following the date of the Grantee’s separation from
service and on such date (or, if earlier, the date of the Grantee’s death), such
Bonus RSUs will be settled.

 

5.

Clawback Provision. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation, or an appropriate committee thereof,
determines that, any material misstatement of financial results or a performance
metric criteria has occurred as a result of the Grantee’s conduct or the Grantee
has committed a material violation of corporate policy or has committed fraud or
Misconduct, then the Board or committee

 

2



--------------------------------------------------------------------------------

  shall consider all factors, with particular scrutiny when one of the top 20
members of management are involved, and the Board or such committee, may in its
sole discretion require reimbursement of any compensation resulting from the
vesting, exercise or settlement of Options and/or Restricted Stock/RSUs/Bonus
RSUs and the cancellation of any outstanding Options and/or Restricted
Stock/RSUs/Bonus RSUs from the Grantee (whether or not such individual is
currently employed by the Corporation (or its subsidiaries)) during the
three-year period following the date the Board first learns of the violation,
fraud or Misconduct.

 

6. Securities Law Compliance. The Corporation may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any transfer or sale by the Grantee of any shares of Common Stock,
including without limitation (a) restrictions under an insider trading policy
and (b) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the shares of the Corporation’s common stock. The sale of the shares must also
comply with other applicable laws and regulations governing the sale of such
shares.

 

7. Data Privacy. As an essential term of this award, the Grantee consents to the
collection, use and transfer, in electronic or other form, of personal data as
described herein for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan. By accepting this award, the
Grantee acknowledges that the Corporation holds certain personal information
about the Grantee, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, tax rates and amounts, nationality, job title, any shares of
stock held in the Corporation, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan (“Data”). Grantee acknowledges that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in jurisdictions that may have
different data privacy laws and protections, and Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee or the Corporation may elect
to deposit any shares of the Corporation’s common stock. Grantee acknowledges
that Data may be held to implement, administer and manage the Grantee’s
participation in the Plan as determined by the Corporation, and that Grantee may
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, provided however, that refusing or withdrawing Grantee’s
consent may adversely affect Grantee’s ability to participate in the Plan.

 

8.

Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate

 

3



--------------------------------------------------------------------------------

  in the Plan through an on-line or electronic system established and maintained
by the Corporation or another third party designated by the Corporation, and
such consent shall remain in effect throughout Grantee’s term of service with
the Corporation (or its subsidiaries) and thereafter until withdrawn in writing
by Grantee.

 

9. Board Interpretation. The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board and, where
applicable, the Committee concerning any questions arising under this Agreement
or the Plan.

 

10. No Right to Continued Employment. Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon the
Grantee any right to continued employment with the Corporation or any of its
subsidiaries or affiliates.

 

11. Amendments for Accounting Charges. The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

 

13. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

If to the Corporation to:

Navient Corporation

Attn: Human Resources, Equity Plan Administration

123 Justison Street

Wilmington, DE 19801

If to the Grantee, to (i) the last address maintained in the Corporation’s Human
Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
place of work at the Corporation (or its subsidiaries).

 

14. Plan Controls; Entire Agreement; Capitalized Terms. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the Plan control, except as expressly stated otherwise
herein. This Agreement and the Plan together set forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior oral and written and all contemporaneous or subsequent oral
discussions, agreements and understandings of any kind or nature. Capitalized
terms not defined herein shall have the meanings as described in the Plan.

 

15.

Miscellaneous. In the event that any provision of this Agreement is declared to
be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be

 

4



--------------------------------------------------------------------------------

affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision. The headings in this Agreement are solely
for convenience of reference, and shall not constitute a part of this Agreement,
nor shall they affect its meaning, construction or effect. The Grantee shall
cooperate and take such actions as may be reasonably requested by the
Corporation in order to carry out the provisions and purposes of the Agreement.
The Grantee is responsible for complying with all laws applicable to Grantee,
including federal and state securities reporting laws.

NAVIENT CORPORATION

 

By:  

Jack Remondi

President and Chief Executive Officer

 

Accepted by:

 

 

 

Date

 

5